Citation Nr: 1218428	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  01-09 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for residuals of pancreatitis, to include acute renal failure/kidney problems; hypertension; digestive problems; nervous disorder; tremors; and, tension headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service from July to December 1980, followed by service in the United States Navy Reserves including periods of active duty for training (ACDUTRA) from 1981 to 1985. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2001 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for pancreatitis and residuals of pancreatitis, to include acute renal failure/kidney problems; hypertension, digestive problems, nervous disorder, tremors; and tension headaches.  The Veteran appealed the RO's May 2001 rating action to the Board. 

The Board most recently remanded the instant claim to the RO for additional development in August 2010.  Specifically, the Board requested all clinical treatment records and evaluation of the Veteran from the Tomah Memorial Hospital, Tomah, Wisconsin from May 1981 to the present.  The requested development was completed and the case has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required. 


REMAND

Unfortunately, the Board finds that the claim must be again remanded for additional development.  Specifically, and for reasons discussed below, the Board finds a December 2009 VA examination report, wherein the examiner discussed the etiology of the Veteran's residuals of pancreatitis to be inadequate for rating purposes. 


The Veteran claims service connection for residuals of pancreatitis to include acute renal failure/kidney problems; hypertension; digestive problems; nervous disorder; tremors; and, tension headaches.  He contends that these disabilities are the result of having been hospitalized for pancreatitis during a period of ACDUTRA in May 1981.  

In December 2009, VA examined the Veteran to determine whether or not he had any residuals that were related to his May 1981 episode of pancreatitis.  The Board finds the December 2009 VA examination inadequate for rating purposes for the following reasons.  First, after a review of the claims files and physical evaluation of the Veteran, the VA examiner entered an impression that the Veteran had a history of complicated pancreatitis, fully resolved (italics added for emphasis).  The VA physician also concluded that the Veteran's kidney function appeared near normal or normal and without any residuals of the 1981 acute tubular necrosis (ATN).  In contrast to the December 2009 VA examiner's findings, are VA treatment reports, dated in December 2007 and May 2008.  These reports list two of the Veteran's current problems as chronic (italics added for emphasis) pancreatitis and renal insufficiency.  (See VA treatment reports, dated in December 2007 and May 2008).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  Here, VA received the Veteran's initial claim for VA compensation for the claimed disabilities on appeal in March 2000.  (See VA Form 21-526, Veteran's Application for Compensation or Pension, received by the RO in March 2000).  Thus, because the above-cited VA treatment reports show that the Veteran's current (italics added for emphasis) problems include chronic pancreatitis and renal insufficiency during the pendency of the appeal, the Board finds that he has the above-cited disabilities for the purposes of this remand.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Second, the Board finds the December 2009 VA examiner's conclusion that "[i]t is less likely than not that his claimed nervous disorder, tremor, digestive problems, htn, tension headaches, eye disability/glaucoma were or are related to his episode of pancreatitis in 1981" inadequate for rating purposes because it was unaccompanied by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  

Finally, the December 2009 VA examiner's conclusion that it would be speculation to claim that any kidney problems were related to his history of pancreatitis because pancreatitis was a self-limited disorder that resolved in a matter of weeks/months is also insufficient for rating purposes.  The Court has held that where an examiner reports that opinions cannot be provided without resorting to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Thus, for the foregoing reasons, the Board finds that the December 2009 VA examination report to be inadequate for rating purposes and additional examinations with opinions are necessary prior to further appellate review of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations by appropriate medical specialists to determine the etiology of the Veteran's residuals of pancreatitis, to include acute renal failure/kidney problems; hypertension; digestive problems; nervous disorder; tremors; and, tension headaches.

The following considerations will govern the examination: 

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by each examiner.  In addition, each examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand. 

b. In reaching all conclusions, each examiner must identify and explain the medical basis or bases for their respective conclusion, with identification of the evidence of record relied upon in reaching the conclusion. 
   
c. The examiners are asked to provide opinions as it relates to their respective disability as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has residuals of pancreatitis, to include acute renal failure/kidney problems; hypertension; digestive problems; nervous disorder; tremors; and, tension headaches that are etiologically related to an episode of pancreatitis during the Veteran's period of ACDUTRA in May 1981.  

The examiners are hereby notified that for the purposes of this remand, the Veteran has current diagnoses of blepharitis of the left eye, hypertension, GERD, tension-type headache disorder, chronic pancreatitis, renal insufficiency, dyspepsia, gastroparesis and glaucoma as diagnosed by VA clinicians during the pendency of the appeal in June 2000 and December 2007 and May 2008; McLain supra)).

d. In offering his or her respective assessment, each examiner must acknowledge and discuss the competent lay report of the Veteran regarding the onset and chronicity of his symptoms.
e. All findings, along with a fully articulated medical rationale for each opinion expressed, should be set forth in an examination report.  In addition, each examiner must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service. 

f. If any VA examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folders a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted, and apply the provisions of 38 C.F.R. § 3.655 (2011), as appropriate. 

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  If the claim on appeal remains denied, the RO/AMC must issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and provide them with an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


